      Case: 1:20-cv-01966-JPC Doc #: 42 Filed: 04/13/21 1 of 5. PageID #: 681




                      UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

 FIRSTENERGY CORP., et al.,                )    Case No. 1:20-cv-1966
                                           )
       Plaintiffs and Counterclaim         )    Judge J. Philip Calabrese
       Defendants,                         )
                                           )    Magistrate Judge
 v.                                        )    Jonathan D. Greenberg
                                           )
 MICHAEL PIRCIO,                           )
                                           )
        Defendant and                      )
        Counterclaimant.                   )
                                           )

                                      ORDER

       On March 22, 2021, the Court provisionally granted Plaintiffs’ motions to seal

and directed each party to file as an exhibit a document proposing redactions for a

public filing. (ECF No. 36, PageID #388.) The Court now takes up the matter of

what, if anything in the parties’ submissions regarding the Order to Show Cause

should be filed under seal.

       Clearsulting proposes that several of the documents in the record be released

publicly with no redactions. (ECF No. 37-8, PageID #563.) Clearsulting does not

object to the permanent sealing of two exhibits attached to their response to the

Court’s order to show cause—Exhibit 2 and Exhibit 3 to its submission—because they

contain confidential employment and personal information of Mr. Pircio. Exhibit 2

also contains certain Clearsulting trade secrets. For its part, FirstEnergy does not

propose to seal any portion of its response or accompanying exhibits to the Court’s

order to show cause. (ECF No. 38-13, PageID #648.) Nor does FirstEnergy oppose
     Case: 1:20-cv-01966-JPC Doc #: 42 Filed: 04/13/21 2 of 5. PageID #: 682




the sealing of any records in this matter. Mr. Pircio agrees with Clearsulting that

Exhibit 2 and Exhibit 3 attached to Clearsulting’s submission should be permanently

sealed because they contain confidential employment and personal information.

(ECF No. 39, PageID #650.) In addition, Mr. Pircio publicly filed his response to

Plaintiffs’ submissions in response to the Court’s Order to Show Cause with

redactions. (ECF No. 40.)

                                 LEGAL STANDARD

      A district court’s decision to seal court records is reviewed for an abuse of

discretion. Klingenberg v. Federal Home Loan Mortg. Co., 658 F. App’x 202, 207 (6th

Cir. 2016) (citing Shane Grp. Inc. v. Blue Cross Blue Shield, 825 F.3d 299, 306 (6th

Cir. 2016)). But in the sealing context, “the district court’s decision is not accorded

the deference that standard normally brings.” Id. To avoid abusing its discretion,

the Sixth Circuit requires a district court faced with a question of sealing to “set forth

specific findings and conclusions ‘which justify nondisclosure to the public.’” Shane

Grp., 825 F.3d at 306 (quoting Brown & Williamson Tobacco Corp. v. FTC, 710 F.2d

1165, 1176 (6th Cir. 1983)).

      This independent obligation exists regardless of any agreement or

disagreement among the parties about sealing the records at issue. See Rudd Equip.

Co v. John Deere Constr. & Forestry Co., 834 F.3d 589, 595 (6th Cir. 2016). Taking

up this independent obligation, district courts must weigh the interest of the parties,

on the one hand, to keep information confidential, and on the other, the public’s

strong interest in “obtaining the information contained in the court record.” Shane



                                            2
     Case: 1:20-cv-01966-JPC Doc #: 42 Filed: 04/13/21 3 of 5. PageID #: 683




Grp., 825 F.3d at 305 (citation and quotation omitted).       “The courts have long

recognized . . . ‘a strong presumption in favor of openness’ to court records.” Id.

(quoting Brown & Williamson, 701 F.2d at 1179).

      Overcoming this burden is “a heavy one: ‘Only the most compelling reasons

can justify non-disclosure of judicial records.’” Id. (quoting In re Knoxville News-

Sentinel Co., 723 F.2d 470, 476 (6th Cir. 1983)). The greater the public interest, the

greater the burden to justify seal. See id. In civil litigation, the most common

categories of information that overcome this burden include “trade secrets,

information covered by a recognized privilege (such as attorney-client privilege), and

information required by statute to remain in confidence (such as the name of a minor

victim of a sexual assault).” Id. at 308.

      To demonstrate sealing is necessary, the party seeking confidentiality must

“analyze, in detail, document by document, the propriety of secrecy, providing reasons

and legal citations” that support seal. Id. at 305–06 (citation and quotation omitted).

Therefore, it is incumbent on the Court to review each document and the legal

rationales the parties offer, and “set forth specific findings and conclusions ‘which

justify nondisclosure to the public.’” Id. at 306 (quoting Brown & Williamson, 710

F.2d at 1176).

                                      ANALYSIS

      With these principles in mind, the Court turns to the documents at issue in

this case. With respect to Exhibit 2 (ECF No. 37-2), the Court finds that the document

contains specific, confidential information about Mr. Pircio’s employment with



                                            3
     Case: 1:20-cv-01966-JPC Doc #: 42 Filed: 04/13/21 4 of 5. PageID #: 684




Clearsulting that is normally confidential, even within an organization; trade secrets

of Clearsulting relating to Mr. Pircio’s employment; and allegations against

Mr. Pircio regarding his employment and performance with Clearsulting—all of

which are of minimal value to the public and have little bearing on resolution of the

underlying issues in the litigation between the parties. Additionally, this material

implicates the privacy interests of a non-party. Similarly, with respect to Exhibit 3

(ECF No. 37-3), the Court finds that the declaration of counsel incorporates and

references much of the information contained in Exhibit 2 and that any non-

confidential portions are intertwined with those involving the confidential parts such

that redactions are difficult if not impossible and would offer little, if any, benefit to

the public if made.

      Trade secrets generally overcome the presumption in favor of access to court

records. Shane Grp., 825 F.3d at 308. So too may the sort of employment information

at issue, particularly in circumstances such as these where the use of more limited

redactions presents practical problems, including that the identities of individuals

referenced would be easily discerned. See, e.g., Garner v. Anthem Cos., Inc., No. 3:19-

CV-900-CHB-CHL, 2020 WL 3240559, at *3 (W.D. Ky. June 15, 2020) (recognizing

compelling interest but declining to order a seal that was not narrowly tailored).

      Balancing the interest of the public in access to documents filed with the Court

and those of the parties in non-disclosure of the limited information at issue, and

doing so on a document-by-document basis, the Court finds that the merits of

redacting and sealing the limited number of documents at issue, comprising a small



                                            4
     Case: 1:20-cv-01966-JPC Doc #: 42 Filed: 04/13/21 5 of 5. PageID #: 685




subset of those in this case overall, outweigh the public’s interest, if any, in making

public the sensitive and private information regarding Clearsulting’s trade secrets,

the employment-related information of Mr. Pircio, and the information relating to the

non-party.   Therefore, the Court will seal those two documents (Exhibit 2 and

Exhibit 3 to Clearsulting’s submission), permit redaction of the limited information

in Mr. Pircio’s response to Plaintiffs’ submissions relating to those two documents

(ECF No. 40), and otherwise unseal the parties’ recent submissions.

                                   CONCLUSION

      For the foregoing reasons, the Court finds that the interest in sealing the two

exhibits Clearsulting submitted in response to the Court’s Order to Show Cause

outweighs the public’s interest in accessing the records. Therefore, the Court orders

that Exhibit 2 (ECF No. 37-2) and Exhibit 3 (ECF No. 37-3) be permanently sealed.

Further, the Court finds that Mr. Pircio appropriately filed his position on the Court’s

Order to Show Cause (ECF No. 40) with limited redactions and orders that document

to remain publicly available as filed. The Court orders that the remaining documents

at issue filed at ECF No. 37 and ECF No. 38 be unsealed.

      SO ORDERED.

Dated: April 13, 2021




                                        J. Philip Calabrese
                                        United States District Judge
                                        Northern District of Ohio



                                           5
